Citation Nr: 0724833	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  In January 2004, the veteran stated that during the 
1970s he suffered from serious angina which Kaiser Hospital 
treated as stomach problems.  Accordingly, on remand his 
treatment records from Kaiser Hospital should be obtained.

Additionally, following service the veteran has been treated 
for a number of heart problems beginning in 1981.  In a 
letter dated November 2004, the veteran's private physician, 
Dennis R. Breen, M.D., stated that he had reviewed a series 
of electrocardiograms dating from 1968 to 1972, which was 
during the time the veteran was in service.  Following a 
description of the electrocardiograms, Dr. Breen found that 
the tracing dated April 1969 showed a significant change that 
may represent a non-transmural myocardial infarction or 
ischemia.  Dr. Breen concluded that something clinically 
significant may have occurred during the period surrounding 
the tracing of April 1969 that would at least be consistent 
with a mild heart attack.  He also stated that the veteran 
recovered from that with no permanent evidence of transmural 
injury to the heart.  In light of this statement, the Board 
finds that a VA medical opinion is required.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Kaiser Hospital dated in the 1970s.

2.  Thereafter, schedule the veteran for 
a VA examination by a cardiologist.  The 
claims file must be made available to the 
doctor, and the doctor should review the 
claims file and indicate in the report 
that the claims file was in fact 
reviewed.  All necessary tests should be 
conducted and the doctor should review 
the results of any testing prior to 
completion of the report.  

The doctor is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any cardiovascular 
disease found to be present.  

The doctor should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current 
cardiovascular disease had its onset 
during active service or is related to 
any in-service disease or injury.  

In providing this opinion, the doctor 
should review and discuss the service 
medical records.  The doctor should 
specifically discuss the significance of 
the in-service electrocardiograms, 
including those dated in July 1968, April 
1969, July 1970, and June 1972; as well 
as the opinion provided by Dennis R. 
Breen, M.D. in November 2004.

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

